                                        127 Filed 06/26/20
        Case 1:17-cv-05543-WHP Document 128       06/24/20 Page 1 of 2
                                                                     3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                  x
OKLAHOMA FIREFIGHTERS PENSION                     :   Civil Action No. 1:17-cv-05543-WHP
AND RETIREMENT SYSTEM, Individually               :
and on Behalf of All Others Similarly Situated,   :   CLASS ACTION
                                                  :
                             Plaintiff,           :   [PROPOSED] ORDER DIRECTING COURT
                                                  :   REGISTRY INVESTMENT SYSTEM TO
       vs.                                        :   ESTABLISH ACCOUNT
                                                  :
LEXMARK INTERNATIONAL, INC.,                      :
PAUL A. ROOKE, DAVID REEDER, GARY                 :
STROMQUIST and MARTIN S. CANNING,                 :
                                                  :
                             Defendants.
                                                  :
                                                  x
                                        127 Filed 06/26/20
        Case 1:17-cv-05543-WHP Document 128       06/24/20 Page 2 of 2
                                                                     3



       WHEREAS, the parties have entered into a Settlement as set forth in the Stipulation and

Agreement of Settlement, dated as of May 8, 2020 (ECF No. 122) (the “Stipulation”);

       WHEREAS, on June 17, 2020, the Court issued an Order Preliminarily Approving

Settlement Pursuant to Fed. R. Civ. P. 23(e)(1) and Permitting Notice to the Class (ECF No. 126);

       WHEREAS, pursuant to ¶¶1.11 and 2.1 of the Stipulation, the parties request an account be

established with the Court Registry Investment System (“CRIS”) entitled Oklahoma Firefighters

Pension and Retirement System v. Lexmark International, Inc., et al. (No. 1:17-cv-05543-WHP), in

which the Settlement Amount of $12 million in cash will be deposited; and

       WHEREAS, the parties further request that the CRIS provide payment instructions via secure

electronic email to the following parties:

                       Jack Reise
                       Robert J. Robbins
                       Robbins Geller Rudman & Dowd LLP
                       120 East Palmetto Park Road, Suite 500
                       Boca Raton, FL 33432
                       Telephone: 561/750-3000
                       Fax: 561/750-3364
                       Email: jreise@rgrdlaw.com
                              rrobbins@rgrdlaw.com, as
                       Lead Counsel for Lead Plaintiff

                       William Sushon
                       O’Melveny & Myers LLP
                       7 Times Square
                       New York, NY 10036
                       Telephone: 212/326-2000
                       Fax: 212/326-2061
                       Email: wsushon@omm.com
                       Counsel for Defendants

       IT IS SO ORDERED.

DATED: June 26
            __, 2020                         _________________________________________
                                             THE HONORABLE WILLIAM H. PAULEY III
                                             U.S.D.J.
